Plaintiffs failed to make out a prima facie case. Under the circumstances, requirement of more specific supervision than that actually provided, would be unreasonable (cf. Miller v. Board of Educ. of Union Free School Dist. No. 1, 249 App. Div. 738). In our opinion, there was no competent proof adduced that the apparatus was unsuitable for children of plaintiff’s age; nor may that fact be inferred solely from the size
*805of the apparatus. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.